Matter of Ifill v Carruthers (2015 NY Slip Op 08792)





Matter of Ifill v Carruthers


2015 NY Slip Op 08792


Decided on December 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2015

Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, JJ.


16263 143/14 -4543

[*1] In re Dr. Richard Sunday Ifill, Petitioner,
vHon. Richard D. Carruthers, etc., et al., Respondents.


Dr. Richard Sunday Ifill, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), for Hon. Richard D. Carruthers, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Rachel Ehrhardt of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: DECEMBER 1, 2015
CLERK